552 So. 2d 1126 (1989)
Alvaro RESTREPO, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-2098.
District Court of Appeal of Florida, Third District.
October 10, 1989.
Rehearing Denied December 13, 1989.
Melvyn Kessler, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Yvette Rhodes Prescott, Asst. Atty. Gen., for appellee.
Before BASKIN, FERGUSON and COPE, JJ.
PER CURIAM.
It was improper closing argument for the prosecutor to state, without support in the record, that a witness was absent "maybe because he is afraid to testify against this man." Although the defense objection should have been sustained, we conclude that the error was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So. 2d 1129 (Fla. 1986). No reversible error has been shown with respect to the other points on appeal.
Affirmed.